        Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 1 of 7



 1   MALEK MOSS PLLC
     Kevin N. Malek (pro hac vice)
 2   340 Madison Avenue, FL 19
 3   New York, New York 10173
     (212) 812-1491
 4   kevin.malek@malekmoss.com

 5   CARLSON & MESSER LLP
     David Kaminski
 6    kaminskid@cmtlaw.com
 7   J. Grace Felipe
      felipeg@cmtlaw.com
 8   5901 W. Century Boulevard
     Suite 1200
 9   Los Angeles, California 90045
     Tel: (310) 242-2200
10
     Fax: (310) 242-2222
11
     Attorneys for Plaintiff
12
                                    UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
                                         (SAN JOSE DIVISION)
14

15
                                                     Case No. 5:18-cv-06216-LHK
16   VOIP-PAL.COM, INC.,
                                                     CIVIL L.R. 7-11 ADMINISTRATIVE
17                   Plaintiff,                      MOTION FOR LEAVE TO FILE
                                                     SUPPLEMENTAL BRIEF IN SUPPORT
18            v.                                     OF VOIP-PAL’S OPPOSITION TO
                                                     DEFENDANTS’ MOTION TO DISMISS
19   APPLE, INC.,
                                                     Date: N/A
20                   Defendant.                      Time: N/A
                                                     Judge: Hon. Lucy Koh
21

22
     VOIP-PAL.COM, INC.,
23
                     Plaintiff,
24                                                   Case No. 5:18-cv-07020-LHK
              v.
25
     AMAZON.COM, INC. and AMAZON
26   TECHNOLOGIES, INC.,

27                   Defendant.

28
                                               -1-
                                              ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                           CASE NO. 18-CV-6216; -7020
         Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 2 of 7



 1                                NOTICE OF MOTION AND MOTION
 2           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3
             PLEASE TAKE NOTICE1 THAT, on a date and time as designated by the Court and the
 4
     Local Rules, before the Honorable Lucy H. Koh, at the San Jose Courthouse, 280 South 1st Street,
 5
     San Jose, CA 95113, Courtroom 8, 4th Floor, Plaintiff VoIP-Pal.com, Inc. will and does hereby
 6

 7   move under Local Civil Rules 7-11(a) and 7-3(d) for leave to file a supplemental brief in response

 8   to Defendants’ Consolidated Motion to Dismiss Plaintiff’s Complaints.

 9                        MEMORANDUM OF POINTS AND AUTHORITIES
10
            Pursuant to Civil L.R. 7-11, VoIP-Pal.com, Inc. (“VoIP-Pal”) moves for leave to file a
11
     supplemental brief (the “Supplemental Brief” attached hereto as Exhibit A) in further support of
12
     VoIP-Pal’s Opposition to Defendants’ Motion to Dismiss (the “Opposition Brief”) (ECF No. 91
13
     (Case No. 5:18-cv-06216) and ECF No. 69 (Case No. 5:18-cv-07020). Good cause exists for
14
     granting this motion because VoIP-Pal has discovered information material to the resolution of
15
     Defendants Motions to Dismiss (the “Motion(s) to Dismiss”) (ECF No. 89 (Case No. 5:18-cv-
16
     06216) and ECF No. 67 (Case No. 5:18-cv-07020).
17
             In its Opposition Brief, VoIP-Pal argued that Defendants’ Motion to Dismiss must be denied
18
     for at least the following reasons: (1) the asserted claims are directed to an inventive concept that
19
     renders the claims patent eligible and separately that (2) the Motion to Dismiss is premature at the
20
     Rule 12(b)(6) stage because decision on the Motion requires resolution of disputed issues of fact
21
     and resolution of a claim construction dispute.
22
             As is more fully detailed in its Supplemental Brief, Voip-Pal has discovered evidence
23
     relevant to the resolution of the Motion to Dismiss. On May 13, 2019, Defendant Apple filed four
24
     petitions for Inter Partes Review in the United States Patent and Trademark Office (the “IPR
25
     1
26     Local Rule 7-11(c) determines the hearing date and time for this Motion. The undersigned
     contacted Court personnel in order to procure a hearing date and time. Court personnel indicated
27   that the setting of a hearing date for this motion is unnecessary.

28                                                     -2-
                                                   ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                                CASE NO. 18-CV-6216; -7020
         Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 3 of 7



 1
     Petitions” attached to Declaration of Kevin N. Malek in Further Support of VoIP-Pal’s Opposition
 2
     to Defendants’ Motion to Dismiss (“Malek Decl.) at Exhibits 1, 2, 3 and 4), challenging the validity
 3
     of the Patents-in-Suit.2 On June 5, 2019, Defendants subsequently filed their Motion to Dismiss and
 4
     filed their Reply in Support of the Motion to Dismiss on June 26, 2019 (the “Reply” at ECF No. 92
 5
     (Case No. 5:18-cv-06216) and ECF No. 70 (Case No. 5:18-cv-07020)). In preparing its responses
 6
     to Defendant Apple’s IPR Petitions, which responses were due and filed one business day ago on
 7
     August 23, 2019, VoIP-Pal discovered that Defendant Apple took positions and made arguments
 8
     therein with respect to its IPR Petitions that are inconsistent and contradictory to what Apple has
 9
     argued to this Court in its Motion to Dismiss in this case as well as the Related Cases3. See Malek
10
     Decl. at Exhibits 5, 6, 7 and 8 (attaching Patent Owner’s Preliminary Responses to Defendant
11
     Apple’s IPR Petitions). Even more significant is the fact that these contradictions are material to the
12
     Court’s resolution of Defendants’ Motion to Dismiss in that they identify issues of fact that are the
13
     subject of a genuine dispute and support VoIP-Pal’s arguments that the asserted claims are directed
14
     to a patent eligible inventive concept. The inconsistent positioning taken by Defendant Apple in
15
     front of this Court versus the arguments Apple made in its IPR Petitions is so glaring that is can only
16
     be characterized as deliberately misleading. Apple’s contradictory positions undermine the
17
     credibility of its arguments.
18
             In summary, Defendant Apple argued throughout its Reply Brief, and in more limited form
19
     on its Motion to Dismiss, that VoIP-Pal’s arguments regarding the “user-specific” features and
20
     benefits of the asserted claims do not save the claims from ineligibility because, according to
21
     Amazon and Apple, the claims do not expressly specify or require such “user-specific” features and
22
     benefits. Even more significant is that this Court relied on those arguments in dismissing the Related
23
     2
       The four new IPR Petitions are: IPR Petition Nos. IPR2019-01003, IPR2019-01006, IPR2019-
24   01008 and IPR2019-01009, filed against U.S. Patent Nos. 9,537,762 (“the ‘762 IPR”), 9,813,330
     (“the ‘330 IPR”), 9,826,002 (“the ‘002 IPR”) and 9,948,549 (“the ‘549 IPR”), respectively.
25
     3
       The “Related Cases” are VoIP-Pal.com, Inc. v. Cellco Partnership d/b/a Verizon Wireless, Case
26   No. 5:18-cv-06054-LHK (ECF No. 129), VoIP-Pal.com, Inc. v. Twitter, Inc., Case No. 5:18-cv-
     04523- LHK, VoIP-Pal.com, Inc. v. AT&T Corp., Case No. 5:18-cv-06177-LHK, and VoIP-
27   Pal.com, Inc. v. Apple, Inc., Case No. 5:18-cv-06217-LHK.

28                                                   -3-
                                                    ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                                 CASE NO. 18-CV-6216; -7020
         Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 4 of 7



 1
     Cases under 35 U.S.C. § 101, a fact that Defendants highlight in urging dismissal of this action. Yet,
 2
     in its IPR Petitions, Apple spun a completely different narrative—one that stands in stark contrast
 3
     to the arguments that it continues to espouse before this Court. In its IPR Petitions, Apple cited prior
 4
     art references and argued, cavalierly, that those references invalidate the asserted claims because
 5
     they teach “user-specific” features and benefits. The arguments that Apple made in its IPR Petitions
 6
     are a complete about-face from the arguments that Apple succeeded on in the Related Case and that
 7
     Apple repeats in this case. In other words, in this case, Defendants argue that the asserted claims
 8
     cannot be to an inventive concept because they do not include “user-specific” benefits within their
 9
     scope; but in its IPR Petitions, Apple argues that prior art invalidates the same claims because that
10
     prior art teaches “user-specific” benefits.
11
             Apple’s contradictions highlight at least two critical issues to be resolved by this Court:
12
     (a) whether the asserted claims cover “user-specific” benefits that render the claims eligible under
13
     the Alice Step 2 “inventive concept” framework, and (b) whether genuine issues of fact underlying
14
     VoIP-Pal’s and Defendants’ §101 respective arguments preclude dismissal at the Rule 12(b)(6)
15
     stage. The significance of Apple’s divergence from its previous position is highlighted by the recent
16
     decision in MyMail, Ltd. v. ooVoo, LLC, No. 18-1758, 2019 WL 3850614 (Fed. Cir. Aug. 16, 2019),
17
     in which the CAFC ruled that “if the parties raise a claim construction dispute at the Rule 12(c) [or
18
     Rule 12(b)(6)] stage, the district court must either adopt the non-moving party’s constructions or
19
     resolve the dispute to whatever extent is needed to conduct the §101 analysis”. See id. at 11.
20
             These arguments are directly relevant to this Court’s resolution of the Motion(s) to Dismiss.
21
     In short, Apple flip-flopped on a significant issue. The Court should be apprised of Apple’s
22
     arguments to the Patent Trial and Appeal Bard before it determines whether to dismiss these actions.
23
             As identified in the Declaration on the last page on this Motion, on August 23, 2019, the
24
     undersigned hosted a meeting and conference with counsel for Defendants, regarding the relief
25
     requested herein. The undersigned presented specific references to Defendant Apple, citing its
26
     briefing to this Court and in the IPR proceeding to support the contentions herein. Counsel for
27

28                                                    -4-
                                                    ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                                 CASE NO. 18-CV-6216; -7020
         Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 5 of 7



 1
     Defendants indicated that they do not agree to the filing of a Supplemental Brief because (a)
 2
     Defendant Apple’s IPR Petitions were filed before Apple filed its Motion to Dismiss and before
 3
     VoIP-Pal file its Opposition Brief and separately because (b) Defendants assert that no
 4
     inconsistencies have been made, although Defendants failed to indicate the basis for that assertion.
 5
     VoIP-Pal explained the reason for the timing of this request as due to the fact that VoIP-Pal did not
 6
     learn of the issues until preparation of its responses to Apple’s IPR Petitions, which responses are
 7
     more than sixty (60) pages each, required significant analysis and review, and did not commence
 8
     until after the filing of its Opposition Brief. Separately, as is made clear in the proposed
 9
     Supplemental Brief filed herewith, the bulk of Defendant Apple’s inconsistent statements appear in
10
     Apple’s Reply. Therefore, it was not until very recently that VoIP-Pal was able to properly analyze
11
     the issues that are raised by this Motion and by the Supplemental Brief.
12
                                              CONCLUSION
13
     Accordingly, VoIP-Pal respectfully requests that it be allowed to file the Supplemental Brief
14
     attached hereto as Exhibit A.
15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                  -5-
                                                   ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                                CASE NO. 18-CV-6216; -7020
        Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 6 of 7



 1    Dated: August 26, 2019                        MALEK MOSS PLLC
 2                                                  /s/ Kevin N. Malek
 3                                                  _______________________
                                                     Kevin N. Malek (pro hac vice)
 4                                                   340 Madison Avenue, FL 19
                                                     New York, New York 10173
 5                                                   (212) 812-1491
                                                     kevin.malek@malekmoss.com
 6

 7                                                   CARLSON & MESSER LLP
                                                     David Kaminski
 8                                                    kaminskid@cmtlaw.com
                                                     J. Grace Felipe
 9                                                    felipeg@cmtlaw.com
                                                     5901 W. Century Boulevard
10
                                                     Suite 1200
11                                                   Los Angeles, California 90045
                                                     Tel: (310) 242-2200
12                                                   Fax: (310) 242-2222

13                                                   Attorneys for Plaintiff
14

15

16

17
                                     CERTIFICATE OF SERVICE
18

19   The undersigned hereby certifies that a true and correct copy of the above and foregoing CIVIL L.R.
20
     7-11 ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEF IN
21
     SUPPORT OF VOIP-PAL’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
22
     has been served on August 26, 2019, to all counsel for Defendant through the Court’s CM/ECF system.
23

24

25                                        ____/s/ Kevin N. Malek
26

27

28                                                 -6-
                                                 ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                              CASE NO. 18-CV-6216; -7020
         Case 5:18-cv-06216-LHK Document 96 Filed 08/26/19 Page 7 of 7



 1
                           DECLARATION PURSUANT TO CIV. L.R. 7-11(a)
 2
             I, Kevin N. Malek, hereby attest, under penalty of perjury, and in accordance with Civil
 3
     Local Rule 7-11(a), that I and counsel for Defendants held a telephonic meet-and-confer concerning
 4
     the relief requested in this Motion on August 23, 2019. I presented specific references to Defendant
 5
     Apple’s counsel citing briefing to this Court and in the IPR proceeding to support the contentions
 6
     herein. Counsel for Defendants indicated that they do not agree to the filing of a Supplemental Brief
 7
     because (a) Defendant Apple’s IPR Petitions were filed before Apple filed its Motion to Dismiss
 8
     and before VoIP-Pal file its Opposition Brief and separately because (b) Defendants assert that no
 9
     inconsistencies have been made, although Defendants failed to indicate the basis for that assertion.
10
     The reason the timing of this request is due to the fact that VoIP-Pal did not learn of the issues
11
     addressed herein until preparation of its responses to Apple’s IPR Petitions, which responses are
12
     more than sixty (60) pages each, required significant analysis and review, and did not commence
13
     until after the filing of its Opposition Brief. Therefore, it was not until very recently that VoIP-Pal
14
     was able to properly analyze the issues that are raised by this Motion and by the Supplemental Brief.
15

16

17
     Dated: August 26, 2019                                 ____/s/ Kevin N. Malek
18

19
20

21

22

23

24

25

26

27

28                                                   -7-
                                                    ADMINISTRATIVE MOTION IN SUPPORT OF SUPPLEMENTAL BRIEF
                                                                                 CASE NO. 18-CV-6216; -7020
